UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-7334



KAVON MCCALLISTER,

                                           Petitioner - Appellant,

          versus


AL HAYNES, Warden,

                                            Respondent - Appellee.


                            No. 04-7335



KAVON MCCALLISTER,

                                           Petitioner - Appellant,

          versus


AL HAYNES, Warden,

                                            Respondent - Appellee.


Appeals from the United States District Court for the Northern
District of West Virginia, at Clarksburg. Irene M. Keeley, Chief
District Judge. (CA-03-137-1; CA-03-214-1)


Submitted:   December 16, 2004         Decided:     December 22, 2004


Before MICHAEL, KING, and SHEDD, Circuit Judges.
Affirmed by unpublished per curiam opinion.


Kavon McCallister, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                              - 2 -
PER CURIAM:

           Kavon   McCallister,   a   federal   prisoner,   appeals   the

district   court’s    order   accepting   the   recommendation   of   the

magistrate judge and denying relief on his petition filed under

28 U.S.C. § 2241 (2000).      We have reviewed the record and find no

reversible error.    Accordingly, we affirm on the reasoning of the

district court. See McCallister v. Haynes, No. CA-03-137-1; CA-03-

214-1 (N.D.W. Va. July 14, 2004).      We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.



                                                                 AFFIRMED




                                  - 3 -